DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Status of the Application
Claims 1-20 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 12/28/2020 are acknowledged.  Claims 1, 3, 6, and 7 are amended and new claims 13-20 is added. Claims under consideration in the instant office action are claims 1-20.
 Applicants' arguments, filed 12/28/2020, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arita (Rho Kinase Inhibition by Fasudil Ameliorates Diabetes-Induced Microvascular Damage, Diabetes, 2009, 58, pp. 215-226) in view of Campochiaro (Vascular Endothelial Growth Factor Promotes Progressive Retinal Nonperfusion in Patients with Retinal Vein Occlusion, Ophthalmology, 2013, 120(4), pp. 795-802), and Zhang (Protective Factors in Diabetic Retinopathy: Focus on Blood-Retinal Barrier, Discovery Medicine, 2014, 18(98), pp. 105-112).
Arita teaches the involvement of the Rho/Rho kinase (ROCK) pathway in diabetic microvasculopathy and therapeutic potential of fasudil, a selective ROCK inhibitor (see abstract).  Arita teaches that in the retinal vasculature throughout diabetic retinopathy, such as capillary occlusion and leakage, are related to endothelial damage secondary to increased leukocyte adhesion at least in part (pg. 215, right column, second paragraph).  Arita teaches that intravitreal administration of fasudil effectively suppressed endothelial damage, even when leukocytes firmly adhered to the endothelium. As a possible mechanism, in addition to attenuating retinal leukocyte adhesion, the restored eNOS phosphorylation in rat retina by fasudil might contribute to the prevention of leukocyte-induced 
Arita does not teach selecting a subject suffering from or suspected of having retinal capillary non-perfusion, or suffering from a disruption of an outer blood-retinal barrier.
Campochiaro is drawn towards retinal vein occlusion (e.g. capillary occlusion), which causes retinal capillary non-perfusion (see abstract).
Zhang is drawn towards protective factors in diabetic retinopathy with a focus on the blood-retinal barrier (see abstract).  Zhang teaches that the earliest and most significant change in diabetic retinopathy is blood-retinal barrier dysfunction, which comprises the inner and outer blood-retinal barrier (see abstract; pg. 105, right column, second paragraph).
It would have been obvious to one of ordinary skill in the art to treat a subject suffering from or suspected of having retinal capillary non-perfusion, or suffering from a disruption of an outer blood-retinal barrier, as suggested by Campochiaro and Zhang, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since fasudil can be administered to prevent endothelial damage and thus be used in the treatment of early diabetic retinopathy, which would occur prior to the development of irreversible retinal damage.  Given that outer blood-retinal barrier dysfunction occurs in early diabetic retinopathy and retinal capillary non-perfusion results from the retinal vein occlusion that occurs in early diabetic retinopathy, one of ordinary skill in the art would have been motivated to select and treat subjects suspected of having retinal capillary non-perfusion, or suffering from a disruption of an outer blood-retinal barrier, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation wherein the ROCK inhibitor is sufficient to reduce retinal VEGF expression, to at least partially restore blood-retinal barrier function and retinal capillary perfusion, and In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I).

Claims 7-11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arita (Rho Kinase Inhibition by Fasudil Ameliorates Diabetes-Induced Microvascular Damage, Diabetes, 2009, 58, pp. 215-226), Campochiaro (Vascular Endothelial Growth Factor Promotes Progressive Retinal Nonperfusion in Patients with Retinal Vein Occlusion, Ophthalmology, 2013, 120(4), pp. 795-802), and Zhang (Protective Factors in Diabetic Retinopathy: Focus on Blood-Retinal Barrier, Discovery Medicine, 2014, 18(98), pp. 105-112) as applied to claims 1-6, 12-15, and 17-19 above and further in view of Fong (US 7,893,050) and Wong (US 5,869,079).
The teachings of Arita, Campochiaro, and Zhang are presented above.

Fong is drawn towards therapeutic combinations comprising a Rho-kinase inhibitor, such as fasudil (see abstract).  Fong teaches such compositions formulated as an intravenous (i.e. local) time-release implant comprising soluble components (col. 13, lines 7-10, 36-43).
Wong is drawn towards hydrophilic and hydrophobic entities in a biodegradable sustained release implant are shown to modulate each other's rate of release (see abstract).  Wong teaches that the implants may be monolithic, i.e. having the active agent homogenously distributed through the polymeric matrix, or encapsulated, where a reservoir of active agent is encapsulated by the polymeric matrix (col. 5, lines 19-22).  Wong teaches that the polymer will usually comprise at least about 10, more usually at least about 20 weight percent of the implant (col. 5, lines 35-37).  Wong teaches a release period of about 3 days to a year (col. 4, lines 59-63).  Wong teaches that the biodegradable implants may be implanted at various sites, depending on the shape and formulation of the implant, the condition being treated, etc. Suitable sites include the anterior chamber, posterior chamber, Vitreous cavity, Supra choroidal space, Subconjunctiva, episcleral, intracorneal, epicorneal and Sclera. Suitable Sites extrinsic to the Vitreous comprise the Suprachoroidal space, the pars plana and the like. The Suprachoroid is a potential Space lying between the inner Scleral wall and the apposing choroid. Implants that are introduced into the Suprachoroid may deliver drugs to the choroid and to the anatomically apposed retina, depending upon the diffusion of the drug from the implant, the concentration of drug comprised in the implant and the like (col. 6, lines 29-43).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate fasudil in the form of a biodegradable ocular implant, wherein said biodegradable ocular 
One of ordinary skill in the art would have been motivated to do so since fasudil can be formulated as a biodegradable implant for prolonged delivery into the eye as taught by Fong and Wong, with a reasonable expectation of success absent evidence of criticality of the particular steps.
It would have been obvious to one of ordinary skill in the art to formulate an implant further comprising a polymer matrix or hydrophobic or hydrophilic agents to accelerate or retard release of the ROCK inhibitor, as suggested by Wong, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since controlled release of an implant that further comprises a polymer matrix or hydrophobic or hydrophilic agents can reduce the amount of surgical manipulation required, and provide effective levels of the drug specifically to the eye as taught by Wong (col. 1, lines 29-32), with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation wherein said biodegradable ocular implant is a polymer matrix comprising the ROCK inhibitor in a range of 10 to 90% by weight and wherein said biodegradable ocular implant is a polymer matrix comprising the ROCK inhibitor in a range of 40 to 80% by weight, Wong teaches that the polymer will usually comprise at least about 10, more usually at least about 20 weight percent of the implant (col. 5, lines 35-37).  Even though the range for the polymer amount as taught by Wong is not the same as the claimed amounts, Wong does teach an overlapping range of amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of amounts is well within the purview of those skilled in the art through In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.  It would have been obvious to one of ordinary skill in the art to optimize the polymer amount in order to control the release of the implant. 
Regarding the limitation wherein the ROCK inhibitor can be released from the biodegradable ocular implant for a period of time ranging from 30 to 200 days, Wong teaches a release period of about 3 days to a year (col. 4, lines 59-63).  Even though the range for the release period as taught by Wong is not the same as the claimed release periods, Wong does teach an overlapping range of release periods, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of [xxx] is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.


Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P LEE/Examiner, Art Unit 1628  

/SAVITHA M RAO/Primary Examiner, Art Unit 1629